DETAILED ACTION
1.          Claims 1-8, 10-20, 22-24, and 26-30 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 11/10/2020, the Office acknowledges the current status of the claims: claims 17, 22-24, and 29 have been amended, claims 9, 21, and 25 have been canceled, and no new matter appears to be added.

Allowable Subject Matter
3.          Claims 1-8, 10-20, 22-24, and 26-30 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: 
            With respect to claims 1-8, 10-16, and 26-28, a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of performing a channel access procedure on a shared radio frequency spectrum band using a first beam configuration, selecting, from the first beam configuration and a second beam configuration comprising a beam width that is narrower than a beam width of the first beam configuration, a beam configuration for transmitting a reservation request message (RRQ) based at least in part on successful completion of the channel access procedure, and receiving a reservation response message (RRS) from the UE in response to the 
            With respect to claims 17-20, 22-24, and 29-30, in consideration of the amended claim(s) to incorporate features of objected claim matter as indicated by the Examiner in the Office action mailed 4/08/2020, Examiner is of the opinion the Allowance of the Application is made clear in the record. See MPEP 1302.14: “The primary reason for the allowance of the claims is the inclusion of the limitation in all the [independent] claims which is not found in the prior art references.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 4, 2021